Citation Nr: 1130627	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-06 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability evaluation for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1984 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a noncompensable rating.  

During the current appeal, and specifically by a February 2009 rating action, the RO awarded a compensable evaluation of 10 percent for the service-connected GERD.  The issue pertaining to the rating of this disability, however, remains before the Board because the compensable rating awarded by the February 2009 determination was not the highest schedular evaluation allowable-and does not represent a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's claim for an increased rating for his service connected GERD is characterized as is listed on the cover page of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue addressed in this decision have been obtained by VA.

2.  The Veteran's GERD is manifested by symptoms no worse than epigastric pain, vomiting, dysphagia, pyrosis, and regurgitation and is productive of no worse than considerable impairment of health.


CONCLUSION OF LAW

The criteria for a 30 percent rating for GERD, but no higher, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 7346 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the issue adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regard to increased rating claims in particular, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Prior to initial adjudication of the Veteran's claim in the current appeal, an October 2006 letter was sent to the Veteran in accordance with the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate the issue; the information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide; and the fact that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In addition, June 2009 correspondence informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  [The timing defect of this correspondence was cured by the RO's subsequent readjudication of the Veteran's increased rating claim and issuance of a supplemental statement of the case in March 2010.]  

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained to the extent possible and associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in November 2006, January 2009, and February 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, collectively, the VA examinations obtained in this case are adequate as they contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria where appropriate; and provide medical opinions where requested.  

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim. The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.

Increased Rating

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained in further detail below, staged ratings are not appropriate in this case.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 7346, under which the Veteran is currently rated, assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7346.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, the Board finds that Diagnostic Code 7346 is the most appropriate code, primarily because it addresses the symptoms experienced by the Veteran as a result of his GERD.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  

In this regard, the Board acknowledges that the RO has also considered Diagnostic Code 7204, which rates impairment resulting from spasm of the esophagus.  Specifically, this code stipulates that, if not amenable to dilation, the disability is rated based on impairment resulting from the degree of obstruction (stricture).  38 C.F.R. § 4.114, Diagnostic Code 7204.  According to the code that rates impairment resulting from stricture of the esophagus, moderate impairment warrants a 30 percent evaluation, and severe impairment (resulting n the need for a liquid diet only) warrants a 50 percent rating.  Importantly, however, medical reports of record do not reflect spasm, or stricture, of the Veteran's esophagus, nor has he so contended.  38 C.F.R. § 4.114, Diagnostic Code 7203.  Thus, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7346.  

During the current appeal, the Veteran has contended that the symptoms associated with his GERD are more severe than is illustrated by the currently-assigned 10 percent rating.  Thus, he maintains that a higher rating is warranted.  

In February 2005, the Veteran underwent a private barium swallow study which showed no abnormalities.  Later that month, the Veteran underwent a private gastroscopy.  The report noted subjective symptoms including heartburn, reflux, and dysphagia, and the examiner diagnosed a small hiatal hernia as well as grade B esophatgitis with moderately stenotic ring with dysphagia.  

A November 2006 VA examination report indicated that an upper gastrointestinal series showed a small hiatal hernia without ulceration, grade B esophagitis, and moderately stenotic Schatzki ring.  The examiner diagnosed hiatal hernia, GERD, and dysphagia.

A November 2007 VA treatment record noted the Veteran's complaints of difficulty swallowing and choking in conjunction with a hiatal hernia.  

In a September 2008 VA treatment record, the examiner noted a history of GERD treated with Omeprazole.  Additionally, the examiner noted that the Veteran stated that he had intentionally reduced his weight and was following a low fat, low cholesterol diet and exercising.  His baseline weight was 179 pounds at the time of examination.

In a January 2009 VA examination report, the Veteran reported vomiting at least five times per week due to his GERD.  He also stated that he had lost some weight due to a recent post myocardial inflation unassociated with his GERD claim.  The Veteran weighed 173 pounds on examination.  The examiner diagnosed GERD and noted that the Veteran was currently treating it with Omeprazole.

In July 2009, the Veteran submitted a list of symptoms associated with his GERD, including substantial weight loss, frequent vomiting and regurgitation, burning sensations in the chest, and abdominal pain.  He indicated that his symptoms-including in particular his frequent vomiting and/or regurgitation-were disruptive to his employment.  He stated that he treated his symptoms with Omeprazole and Rolaids.

In February 2010, the Veteran was afforded a VA examination.  He reported dysphasia on occasion, frequent pyrosis and epigastric pain, with one episode of hematemesis.  He also reported regurgitation on a nightly basis with complaints of vomiting four to five times per week, without nausea.  He reported taking Omeprazole, sucralfate, and Rolaids to treat the symptoms and indicated no history of hospitalization or surgery for the condition.  The Veteran reported that he was able to work and that he worked from home, but that his symptoms negatively affected his productivity.  He reported no real affect on his activities of daily living.  Additionally, the Veteran reported an unintentional 26 pound weight loss in the last 18 months, and the examiner indicated that the Veteran was well nourished.  The examiner noted an October 2009 upper gastrointestinal series had revealed mild GERD with no definite hiatal hernia but with possible gastritis.  Also, a January 2010 EGD indicated that a hiatus hernia had formed.  The examiner diagnosed GERD with hiatal hernia, frequently occurring together due to the affect of GERD on the esophagus.  

Based on this evidence, the Board finds that a rating of 30 percent, and no higher, is warranted.  In this regard, the medical evidence of record shows continued complaints of, and treatment for, epigastric pain, dysphagia, pyrosis, vomiting, and regurgitation, resulting in considerable impairment of heath.  Although the Veteran is currently employed, his symptoms, including in particular frequent vomiting and regurgitation, negatively affect work productivity.  Thus, the Board finds that a rating of 30 percent fully contemplates the Veteran's disability level.

A rating in excess of 30 percent; however, is not warranted because the Veteran's overall disability picture does not show that the symptoms are productive of a severe impairment of health.  In this regard, the Veteran reported a single episode of hematemesis.  There was no evidence of anemia or malnutrition and no evidence that the Veteran's symptoms interfered with his activities of daily living.  The Veteran is currently able to work, with some negative effect on productivity due to symptoms of GERD.  

Additionally, there is no evidence of material weight loss.  In this regard, the Board finds that the Veteran's statements pertaining to weight loss are not probative.  In January 2009, the Veteran submitted a list of symptoms including a 30 pound, unintentional weight loss related to his GERD.  Additionally, at the February 2010 VA examination, the Veteran reported a 26 pound unintentional weight loss in the past 18 months, presumably related to GERD.  Notably, these statements directly conflict with prior statements made by the Veteran to explain his weight loss.  Specifically, in a September 2008 VA treatment record, the Veteran stated that he had intentionally reduced his weight and was following a low fat and low cholesterol diet and exercised.  Additionally, in a January 2009 VA treatment record, the Veteran stated that he had lost some weight due to a recent post myocardial inflation and specified that his weight loss was unassociated with his GERD claim.  Because the Veteran's reports of weight loss are inconsistent, his statements in this regard are not deemed credible.  Thus, the Board finds no probative evidence of a material weight loss due to the Veteran's GERD.  Therefore, the reported and documented symptoms associated with the Veteran's GERD simply are not shown to result in severe impairment of health, which is required for a 60 percent rating.  

Based on the foregoing, the Board finds that the current symptoms of the Veteran's GERD more closely approximates the criteria for a 30 percent rating but no higher.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).  Accordingly, a rating greater than the 30 percent evaluation awarded for this disability by this decision is not warranted at any time during the current appeal period.  

In reviewing the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's GERD, with the established criteria found in the rating schedule, shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, in a 2010 VA examination, the Veteran specifically stated that he is able to work but on some days his GERD symptoms affect his productivity.  He also reports that symptoms did not have any real affect on his activities of daily living.  Accordingly, the Board finds that the level of severity of the Veteran's GERD is adequately contemplated by the 30 percent disability rating assigned by this decision.  

In short, there is no credible evidence in the record to indicate that the Veteran's service-connected GERD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 30 percent disability rating, but no higher, for GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


